Title: To Thomas Jefferson from Abigail Adams, 12 August 1785
From: Adams, Abigail
To: Jefferson, Thomas



Dear Sir
Grosvenor Square London August 12 1785

I would not omit so good an opportunity as presents by Mr. Short, of continuing the correspondence which you have done me the honour to Say you consider as settled.
Your obliging favours of june 21 and july 7th were punctually deliverd, and afforded me much pleasure.
Were you to come to this Country, as I sincerely hope you will, for the sake of your American Friends who would rejoice to see you; as a Husbandman you would be delighted with the rich verdure of the field, and the high cultivation of the Lands. In the Manufactory of many articles, the Country can boast a superiority over their Galician Neighbours. But when you come to consider the Man and the social affections; ease, civility, and politeness of Manners, this people suffer by the comparison. They are more contracted and narrow in their Sentiments notwithstanding their boasted liberality and will not allow their Neighbours half the Merrit they really deserve. They affect to despise the French, and to hate the Americans, of the latter they are very liberal in their proofs. So great is their pride that they cannot endure to view us as independant, and they fear our growing greatness.
The late Arrets of his most Christian Majesty have given the allarm here. They term them Calamitous, and say they will essentially affect
 their trade. If Ireland refuses the propositions with steadiness, and firmness, England may be led to think more justly of America. If a person was to indulge the feelings of a moment, the infamous falshoods, which are daily retailed here against America, would prompt one to curse and quit them, but a statesman would be ill qualified for his station, if he feared the sarcasm of the sarcastic, the envy of the envious, the insults of the insolent or the malice of the dissapointed, or sufferd private resentment to influence his publick Conduct. You will not I dare say envy a situation thus circumstanced, where success is very dubious, and surrounded with so many difficulties. It is rather mortifying too, that Congress appear so inattentive to the situation of their Ministers. Mr. A has not received any letters of any concequence since the arrival of Col. Smith, nor any answers to the lengthy Letters he has written. Mr. Short informs us that you are in the same situation. What can have become of the said Mr. Lamb mentiond by Mr. Jay? Is he gone with all his papers directly to the Barbary powers? I suspect it, but Mr. A will not think so.
I fear Mr. Short will not have a very favourable opinion of England. Unfortunately Col. Smith set off, upon a tour a few days after his arrival, and Mr. Short having but few acquaintance will not find himself highly gratified; we have accompanied him once to the Theater, but after having been accustomed to those of France, one can have little realish for the cold, heavy action, and uncouth appearence of the English stage. This would be considerd as treason of a very black dye, but I speak as an American. I know not how a Siddons may reconcile me to English action, but as yet I have seen nothing that equals parissian ease, and grace. I should like to visit France once a year during my residence in Europe.
The English papers asscribe the late disturbances in the provinces of France, to the example set by the Rebellious Americans, as well as every failure of their own Merchants and Manufactories to the Ruinous American trade, tho perhaps two thirds of them never had any intercourse with America. O! for the energy of an absolute government, aya and for the power too. How many Letters de cachet have these abusive Beings deserved?
The cask of wine you mentiond in your Letter, Mr. Adams request you to take if agreeable to you. He has written to Mr. Garvey with respect to that which is under his care. As to the House rent which you mentiond, neither you or Mr. Adams can do yourselves justice unless you charge it, and Mr. A is fully determined to do it. There is an other heavy expence which I think he ought to Charge this year. These are the Court taxes. Being considerd as minister in Holland, the servants applied for their perquisites which was allowd them by Mr. Lotter, tho
 realy without Mr. Adams’s knowledge or direction. At Versailles he went through the same ceremony, and when he came to this Court all the servants and attendants from St. James came very methodically with their Books, upon which both the Names of the Ministers and the sums given were specified. Upon the New Years day this is again to be repeated: and the sum this year will amount to not less than a hundred pounds, which will be thought very extravagant I suppose; but how could it be avoided? Our Countrymen have no Idea of the expences of their Ministers, nor of the private applications which they are subject to, many of which cannot be dispenced with. All the prudence and oeconomy I have been able to exercise in the year past, has not enabled me to bring the year about; without falling behind hand. I have no objection to returning to America, but I have many, against living here at a greater expence than what our allowence is: because we have 3 children in America to Educate, whose expences must be, and have been borne by our private income which for 12 years past has been diminishing by Mr. Adams’s continued application to publick buisness; these are considerations sir which some times distress me. As I know you are a fellow sufferer you will excuse my mentioning them to you.
You were so kind sir as to tell me you would execute any little commission for me, and I now take the Liberty of requesting you to let petit go to my paris shoemaker and direct him to make me four pair of silk shoes 2 pr. sattin and two pr. fall silk; I send by Mr. Short the money for them. I am not curious about the colour, only that they be fashonable. I cannot get any made here to suit me, at least I have faild in several atempts. Col. Smith proposes visiting paris before he returns, and will be so good as to take Charge of them for me. An other article or two I have to add, a Glass for the middle of the table. I forget the French name for it. I think they are usually in 3 peices. If you will be so good as to procure it for me and have it put into a small Box well packed and addrest to Mr. Adams; Col. Smith will also have the goodness to take care of it for me; and to pay you for it: I do not know the cost, as we had one at Auteuil, which belongd to the House. I have to add four Godships, these are so saleable in Paris that I think they are to be had for Six livres a peice, but should they be double that price it cannot be thought much of for deitys. Apollo I hold in the first rank as the Patron of Musick Poetry and the Sciencies. Hercules is the next in my favour on account of his numerous exploits and enterprizing spirit. If he is not to be had, I will take Mercury as he is said to be the inventer of Letters, and God of eloquence. I have no aversion to Cupid, but as I mean to import them through the Hands of a Young Gentleman, one should be cautious of arming persons with powers; for the use of which they cannot be answerable; there cannot however be any objection to his
 accompanying Madam Minerva and Diana, Ladies whose company and example are much wanted in this city. If you have any command to execute here you will do a favour by honouring with them Your obliged Humble Servant

A. Adams

